IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


JEFFERY L. GORDON,

              Appellant,

v.                                                      Case No. 5D17-1259

REEMPLOYMENT ASSISTANCE
APPEALS COMMISSION AND OCEAN
PARTNERS ASSOCIATES, LTD.,

              Appellees.

________________________________/

Opinion filed April 13, 2018

Administrative Appeal from
the Reemployment Assistance
Appeals Commission.

Jeffery L. Gordon, Cocoa, pro se.

Katie Sabo, Tallahassee, for Appellee,
Reemployment     Assistance   Appeals
Commission.

No Appearance for Appellee, Ocean
Partners Associates, Ltd.


PER CURIAM.

       AFFIRMED. See Mid-Fla. Freezer Warehouses, Ltd. v. Unemplmt. App. Comm’n,

41 So. 3d 1014, 1017–18 (Fla. 5th DCA 2010) (“On appeal, this Court cannot make

credibility determinations or substitute its judgment for that of the referee, and instead,
must uphold the referee’s decision where there is competent, substantial evidence to

support the decision.” (citation omitted)).


PALMER, TORPY and EISNAUGLE, JJ., concur.




                                              2